Citation Nr: 0601621	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-04 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease of the cervical spine.

2. Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease of the thoracic spine from May 
8, 2001, to September 25, 2003, and higher than 20 percent 
from September 26, 2003.

3. Entitlement to a rating higher than 10 percent for the 
residuals of a humeral fracture with degenerative arthritis 
of the right shoulder.

REPRESENTATION

Veteran represented by:	Disabled American Veterans 

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from March 1978 to April 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in November 2000 and September 
2001 of the Montgomery, Alabama, Department of Veterans' 
Affairs (VA), Regional Office (RO or agency of original 
jurisdiction (AOJ)).  

In October 2003, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998). 

In a statement in March 2005, the veteran raised the issue of 
an earlier effective date, which is referred to the RO for 
appropriate action.

FINDINGS OF FACT

1. Degenerative disc disease of the cervical spine is 
manifested by moderate limitation of motion with functional 
loss due to pain without severe attacks of intervertebral 
disc syndrome; forward flexion is more than 15 degrees 
without incapacitating episodes, requiring bed rest and 
treatment by a physician, or mild incomplete paralysis. 

2. From May 8, 2001, to September 25, 2003, degenerative disc 
disease of the thoracic spine was manifested by limitation of 
motion with functional loss due to pain without moderate 
attacks of intervertebral disc syndrome, or incapacitating 
episodes, requiring bed rest and treatment by a physician, or 
mild incomplete paralysis.
3. From September 26, 2003, degenerative disc disease of the 
thoracic spine is manifested by more than 30 degrees of 
forward flexion without incapacitating episodes, requiring 
bed rest and treatment by a physician, or mild incomplete 
paralysis. 

4. The residuals of a humeral fracture with degenerative 
arthritis of the right shoulder are manifested by 90 degrees 
of forward flexion and abduction, including functional loss 
due to pain, without recurrent dislocation of the shoulder 
joint. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 20 percent for 
degenerative disc disease of the cervical spine have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290, 
5293 (2002), effective prior to September 23, 2002; 
Diagnostic Code C 5293 (2003), effective as of September 23, 
2002; Diagnostic Codes 5235 to 5243 (2005), effective 
September 26, 2003.

2. The criteria for an initial rating higher than 10 percent 
for degenerative disc disease of the thoracic spine from May 
8, 2001, to September 25, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5291, 5293 
(2002), effective prior to September 23, 2002; Diagnostic 
Code 5293 (2003), effective as of September 23, 2002; 
Diagnostic Codes 5235 to 5243 (2005), effective September 26, 
2003.

3. The criteria for an initial rating higher than 20 percent 
for degenerative disc disease of the thoracic spine from 
September 26, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5291, 5293 (2002), effective 
prior to September 23, 2002; Diagnostic Code 5293 (2003), 
effective as of September 23, 2002; Diagnostic Codes 5235 to 
5243 (2005), effective September 26, 2003.

4. The criteria for a rating higher than 10 percent for the 
residuals of a humeral fracture with degenerative arthritis 
of the right shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, §§ 4.40, 
4.45, 4.59, 4.71a, DCs 5010, 5201, 5202, 5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, pre-adjudication VCAA notice was not provided.  
In its remand in October 2003, the Board directed the AOJ to 
comply with the VCAA.  In a letter, dated in February 2004, 
the AOJ notified the veteran of the evidence needed to 
substantiate the claims for increase, namely, evidence that 
the disabilities had gotten worse.  The veteran was also 
notified that VA would obtain VA records and records from 
other Federal agencies, and that he could submit records not 
held by a Federal agency, such as private medical records, or 
authorize VA to obtaining such records on his behalf.  In the 
March 2005 supplemental statement of the case, the veteran 
was notified of 38 C.F.R. § 3.159 with the provision that the 
claimant provide any evidence in his possession that 
pertained to a claim.  

Because the VCAA notice came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  However the 
action of the AOJ described above cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument, which he 
did, and evidence.  He had previously addressed the issues at 
a hearing.  For these reasons, the veteran has not been 
prejudiced by timing of the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  

General Policy in Rating a Disability

A disability rating is determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

The regulations include, 38 C.F.R. § 4.1, requiring that each 
disability be viewed in relation to its history; 38 C.F.R. 
§ 4.2, requiring that medical reports be interpreted in light 
of the whole recorded history; and 38 C.F.R. § 4.10, 
requiring that a rating be based on functional impairment 
under the ordinary conditions of life including employment. 

In rating a musculoskeletal disability, functional loss due 
to pain is a factor, 38 C.F.R. § 4.40.  Other factors include 
less movement than normal, weakened movement, excess 
fatigability, and pain on movement, 38 C.F.R. § 4.45, and 
painful motion, 38 C.F.R. § 4.59. 

Disabilities of the Cervical and Thoracic Spines
Factual Background 

Since the veteran perfected an appeal as to the assignment of 
the initial ratings following the initial awards of service 
connection, the Board will consider separate ratings for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

VA records, dated in February 2000, showed normal muscle 
strength in the upper and lower extremities.  The tendon 
reflexes were 2+ and symmetrical.  In March 2001, the veteran 
complained of back pain.  In July 2001, nerve conduction 
velocities and electromyography of the right upper extremity 
were normal. 
Private medical records disclose that in January 2001 an X-
ray showed minimal to mild cervical spondylosis with 
hypertrophic changes, especially at C6-7, with mild neural 
foramina encroachment.   

On VA examination in July 2001, the veteran complained of 
intermittent throbbing pain in the neck and mid-back, which 
was worse with sitting about 30 minutes.  He complained of 
neck pain with occasional tingling down his arm.  He 
complained of back weakness, early morning stiffness, fatigue 
with flexion, and a burning sensation.  He stated that his 
last severe flare up was in 1987.  He denied sciatic-type 
pain.  He indicated that he worked full time. 

On physical examination, the veteran was not in apparent 
distress.  He walked without a limp and his posture was 
erect.  For the cervical spine, range of motion was reported 
as forward flexion to 30 degrees, extension to 30 degrees, 
rotation to 30 degrees, bilaterally, and lateral rotation to 
15 degrees on the left and to 20 degrees on the right, with 
pain.  There was no swelling, tenderness, crepitus, or spasm.  
X-rays showed mild subluxation and degenerative disc disease 
at C6-7.  The diagnosis was moderate functional loss due to 
pain and decreased range of motion. 

For the thoracic spine, range of motion was reported as 
forward flexion to 60 degrees with pain at 50 degrees, 
extension to 20 degrees, lateral flexion to 15 degrees, 
bilaterally, and rotation to 30 degrees on the left and to 20 
degrees on the right.  There was no swelling, tenderness, 
crepitus, or spasm.  X-rays revealed degenerative disc 
disease of the thoracic spine.  The diagnosis was moderate to 
severe functional loss due to pain and decreased range of 
motion.

Neurologically, the deep tendon reflexes were 2+ for the 
upper and lower extremities. Sensation was intact except for 
some patches in the right side of the back.  Except for the 
4/5 strength in the right upper extremity, strength was 
normal in the extremities. 

Private medical records disclose that in March 2003 X-rays 
revealed mild, chronic disc deterioration at C6-7 with a 
posterior osteophyte and mild neural foraminal encroachment; 
and minimal thoracic spondylosis.  A CT scan revealed mild 
cervical spondylosis with hypertrophic changes and mild 
neural foraminal encroachment at C6-7.

On VA examination in March 2004, the veteran complained of 
neck pain when he turned his head sharply and of occasional 
pain radiating to the base of the skull.  He also complained 
of occasional burning pain in the mid-back.  

On physical examination, for the cervical spine, range of 
motion was reported as forward flexion to 30 degrees, 
extension to 30 degrees, rotation to 45 degrees on the left 
and 40 degrees on the right, and lateral rotation to 20 
degrees on the left and to 28 degrees on the right.  There 
was no swelling, tenderness, crepitus, spasm, motor loss, or 
atrophy.  There was minimal diminished sensation in the sixth 
cervical dermatone.  The deep tendo reflexes were active at 
4+.  X-rays revealed degenerative disc disease at C6-7 and 
osteophytes in the foramen.  The examiner expressed the 
opinion that there was minimal disability of the cervical 
spine with no in crease resulting from repeated motion, pain, 
or lack of coordination.  

Examination of the thoracic spine revealed a minimal loss of 
flexion without pain.  X-rays revealed no evidence of recent 
or old trauma, and no evidence of degenerative changes.  The 
diagnosis was normal thoracic spine. 

On neurological examination in March 2004, there was no 
tenderness over the cervical paraspinal muscles.  Range of 
motion was full.  The motor examination revealed 5/5 muscle 
strength and 2+ deep tendon reflexes.  For the thoracic 
spine, point tenderness was noted.  Motor examination 
revealed 5/5 strength and the deep tendon reflexes were 2+ 
bilaterally.  There were no physiologic deficits of the 
extremities.  The examiner reported that the neurological 
examination was within normal limits.  The examiner concluded 
that he found no neurological residuals. 

VA records document complaints of back pain in December 2003 
and November 2004 and neck pain in April 2004.  

Private medical records disclose that in May 2005 a MRI 
revealed degenerative changes in the mid-thoracic spine with 
slight anterior wedging at T-7 and T-8.

Analysis

During the pendency of the appeal, substantive changes were 
made twice to the rating criteria that address disabilities 
of the spine, including intervertebral disc syndrome.  The 
changes became effective on September 23, 2002, (67 Fed. Reg. 
54,345-349 Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293); and on September 26, 2003, (68 Fed. 
Reg. 51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).

When the rating criteria are amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  
VAOPGCPREC 3-2000.

The veteran was given notice of the revised criteria in the 
March 2005 supplemental statement of the case, and the Board 
is proceeding with a decision on the merits of the claims 
with consideration of the former and revised criteria.  

1. Cervical Spine 

The cervical spine disability was initially rated under the 
former criteria for limitation of motion under DC 5290.  The 
criterion for the next higher rating under the former DC 
5290, 20 percent, was moderate limitation of motion, and the 
criterion for the next higher rating, 30 percent, was severe 
limitation of motion. 

On VA examination in 2001, range of motion of the cervical 
spine was forward flexion to 30 degrees, extension to 30 
degrees, rotation to 30 degrees, bilaterally, and lateral 
rotation to 15 degrees on the left and to 20 degrees on the 
right, with pain.  On VA examination in 2004, forward flexion 
to 30 degrees, extension to 30 degrees, rotation to 45 
degrees on the left and 40 degrees on the right, and lateral 
rotation to 20 degrees on the left and to 28 degrees on the 
right.  There was no swelling, tenderness, crepitus, spasm, 
motor loss, atrophy, or increase resulting from repeated 
motion, pain, or lack of coordination.  

Under the former DC 5290, the findings, considering 
functional loss due to pain, equated to moderate limitation 
of motion, meeting the criterion for a 20 percent rating.  
The criterion of severe limitation of motion for the next 
higher rating under the former DC 5290, 30 percent, 
considering functional loss due to pain, weakened movement, 
excess fatigability, painful motion, 38 C.F.R.§§ 4.40, 4.45, 
4.59, was not demonstrated. 

Also applicable were the criteria for intervertebral disc 
syndrome under the former DC 5293.  Under the former DC 5293, 
the criteria for the next higher rating, 40 percent, were 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  The criteria for a 60 percent 
rating under the former DC 5293 were pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., characteristic pain 
and demonstrable muscle spasm and an absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc) with little intermittent relief. 

On VA examination in 2001, there was no spasm or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief. Neurologically, the 
deep tendon reflexes were 2+ for the upper extremities.  On 
neurological examination in March 2004, there was no 
tenderness over the cervical paraspinal muscles.  The motor 
examination revealed 5/5 muscle strength and 2+ deep tendon 
reflexes.  There were no physiologic deficits of the 
extremities.  The examiner reported that the neurological 
examination was within normal limits.  For this reason, the 
criteria for a rating higher than 20 percent based on 
intervertebral disc syndrome under the former DC 5293 were 
not met. 

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  The criteria for 
the next higher rating, 40 percent, under the revised DC 
5293, were incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  The regulatory definition of an incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
There is no evidence of incapacitating episodes, requiring 
bed rest prescribed by a physician and treatment by a 
physician. 

Under the revised DC 5293, intervertebral disc syndrome could 
also be rated on the basis of chronic orthopedic and 
neurologic manifestations.  When evaluating on the basis of 
chronic manifestations, the orthopedic and neurologic 
manifestations are rated separately and then combined, using 
the criteria for the most appropriate orthopedic or 
neurologic diagnostic codes.  The orthopedic manifestations 
of limitation of motion and functional loss due pain equated 
to moderate limitation of motion for a 20 percent rating, but 
severe limitation of motion was not demonstrated.  As for 
neurological manifestations, in July 2001, nerve conduction 
velocities and electromyography of the right upper extremity 
were normal. 
On neurological examination in March 2004, the examiner 
reported that the neurological examination was within normal 
limits, and the examiner found no neurological residuals.  In 
the absence of evidence of mild incomplete nerve paralysis, a 
separate rating for neurological manifestations is not 
warranted. 

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for the General Rating Formula for Diseases and 
Injuries of the Spine replaced DCs 5290 and 5291 and 
renumbered DC 5293 to 5243 without a change in the criteria. 

The current criterion for the next higher rating, 30 percent, 
based on limitation of motion is forward flexion of 15 
degrees or less.  As the findings on VA examinations in 2001 
and 2004 were consistently reported as 30 degrees of forward 
flexion, the criterion for a 30 percent rating under the 
current General Rating Formula has not been met. 

In summary, the criteria for an initial rating higher than 20 
percent under the former DCs 5290 and 5293 and the current 
criteria under the General Rating Formula and DC 5243 have 
not been met. 



2. Thoracic Spine 

The thoracic spine disability was initially rated under the 
former criteria for limitation of motion under DC 5291.  The 
10 percent rating was the maximum schedular rating based on 
limitation of motion prior to September 26, 2003. 

Also applicable were the criteria for intervertebral disc 
syndrome under the former DC 5293.  Under the former DC 5293, 
the criteria for the next higher rating, 20 percent, were 
moderate intervertebral disc syndrome with recurring attacks. 

On VA examination in 2001, there was no swelling, tenderness, 
crepitus, or spasm.  Neurologically, the deep tendon reflexes 
were 2+ for the lower extremities. Sensation was intact and 
the strength in the lower extremities was normal.  For this 
reason, the criteria for a rating higher than 10 percent 
based on intervertebral disc syndrome under the former DC 
5293 were not met. 

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  The criteria for 
the next higher rating, 20, under the revised DC 5293, were 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
By regulation, an incapacitating episode was a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  There is no evidence of 
incapacitating episodes, requiring bed rest prescribed by a 
physician and treatment by a physician. 

Under the revised DC 5293, intervertebral disc syndrome could 
also be rated on the basis of chronic orthopedic and 
neurologic manifestations.  When evaluating on the basis of 
chronic manifestations, the orthopedic and neurologic 
manifestations are rated separately and then combined, using 
the criteria for the most appropriate orthopedic or 
neurologic diagnostic codes.  The orthopedic manifestations 
of limitation of motion were rated at the maximum schedular 
rating of 10 percent.  As for neurological manifestations, 
there is no evidence of mild incomplete nerve paralysis on VA 
examination in 2001, therefore, a separate rating for 
neurological 


manifestations is not warranted.  The criteria for an initial 
rating higher than 10 percent under the former DCs 5291 and 
5293 prior to September 26, 2003, have not been met. 

Since September 26, 2003, the disability of the thoracic 
spine as been rated 20 percent disabling under the General 
Rating Formula and DC 5243, which replaced DC 5291 and 
renumbered DC 5293 to 5243 without a change in the criteria. 

The criterion for the next higher rating, 40 percent, based 
on limitation of motion under the General Rating Formula is 
forward flexion of the thoracolumbar spine to 30 degrees or 
less. As the finding on VA examination in 2004 was minimal 
loss of forward flexion, the criterion for a 30 percent 
rating under the current General Rating Formula has not been 
met.

As for neurological manifestations, on neurological 
examination in March 2004, motor strength was 5/5 and the 
deep tendon reflexes were 2+ bilaterally.  There were no 
physiologic deficits of the extremities.  The examiner 
reported that the neurological examination was within normal 
limits and the examiner found no neurological residuals. 

The criteria for the next higher rating for intervertebral 
disc syndrome, 40 percent, under DC 5243, are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  As there is 
no evidence of incapacitating episodes, requiring bed rest 
prescribed by a physician and treatment by a physician, the 
criteria for a 40 percent under DC 5243 is not warranted. 

In summary, the criteria for initial ratings higher than 10 
and 20 percent for separate periods of time under the former 
DCs 5291 and 5293 and the current criteria under the General 
Rating Formula and DC 5243 have not been met.



3. Right Shoulder
Factual Background

On VA examination in September 2000, the veteran stated that 
he had a popping sensation in the right shoulder two or three 
times a day with pain, but no limitation of function or pain 
in between the popping sensations.  The examination revealed 
no swelling and no obvious deformities.  Abduction of the 
shoulder was 178 degrees and forward flexion was 152 degrees.  
The deep tendon reflexes were normal, but he complained of 
decreased sensation throughout the shoulders and the arms.  
The diagnosis was right shoulder injury with mild 
degenerative changes and mild functional loss due to pain.

Private medical records disclose that in January 2001 an X-
ray revealed no fracture or dislocation.  There was a slight 
irregularity of the humeral tuberosity. 

VA records disclose that in March 2001 the veteran complained 
of pain in the right shoulder.  There was no objective 
tenderness and good range of motion.  In July 2001, nerve 
conduction velocities and electromyography of the right upper 
extremity were normal.  

In April 2001, the veteran testified that his shoulder would 
pop.  He commented that he could not lift his shoulder 
straight up, although range of motion was otherwise normal.  

On VA examination in March 2004, the veteran complained of 
constant pain in the right shoulder.  He said that his pain 
was worse in inclement weather and after extensive exercise.  
The examination revealed no atrophy, swelling, spasm, or 
tenderness.  Muscle tone was good.  Forward flexion and 
abduction were to 90 degrees and with assistance to 180 
degrees.  Adduction was to 45 degrees (normal of 50 degrees); 
external rotation was to 65 degrees (normal of 90 degrees); 
internal rotation was to 45 degrees (normal of 90 degrees).  
There was no crepitus or pain.  An X-ray revealed a slight 
deformity of the greater tuberosity consistent with trauma.  
The diagnosis was status post acute dislocation and reduction 
of the right 


shoulder.  The examiner expressed the opinion that the 
veteran experienced mild to moderate disability of the right 
shoulder with increased disability with repeated movement, 
but there was no lack of incoordination.  

On VA neurological examination in March 2004, no neurologic 
deficit was noted 

VA records disclose that in April 2004 the veteran complained 
of pain in the right shoulder and that he decreased ability 
to put his hands behind his head.

Analysis 

The right shoulder disability is rated under DC 5010 as 
traumatic arthritis.  Traumatic arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  

The criteria for the next higher rating, 20 percent, on the 
basis of limitation of motion of the shoulder are: limitation 
of motion of the arm at shoulder level (DC 5201); recurrent 
dislocation of the humerus at the scapulohumeral joint (DC 
5202); or dislocation of the scapula or clavicle (DC 5203). 

The record shows that the veteran can actively move his arm 
to shoulder level and passively to 180 degrees.  There is no 
objective evidence of dislocation of the shoulder joint, 
clavicle, or scapula.  And the examination revealed no 
atrophy, swelling, spasm, tenderness, or pain.  

Without objective findings, such as limitation of motion, 
including functional loss due to pain or pain on movement, of 
the arm at shoulder level or evidence of recurrent 
dislocation, the criteria for the next higher rating have not 
been met. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b). 




ORDER

An initial rating of 20 percent for degenerative disc disease 
of the cervical spine is granted, subject to the law and 
regulations governing the award of a monetary benefit.

An initial rating higher than 10 percent for degenerative 
disc disease of the thoracic spine from May 8, 2001, to 
September 25, 2003, is denied.

An initial rating higher than 20 percent for degenerative 
disc disease of the thoracic spine from September 26, 2003, 
is denied.

An initial rating higher than 10 percent for the residuals of 
a humeral fracture with degenerative arthritis of the right 
shoulder is denied.






____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


